FILED
                                                                              IN THE OFFICE OF THE
                                                                           CLERK OF SUPREME COURT
                                                                                  MARCH 18, 2021
                                                                            STATE OF NORTH DAKOTA
                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                  2021 ND 40

Interest of L.T.D., minor child
State of North Dakota,                                Petitioner and Appellee
      v.
D.D., mother,                                      Respondent and Appellant
      and
L.T.D., child; L.R., father;                                     Respondents


                                  No. 20210034

Interest of N.R.D., minor child
State of North Dakota,                                Petitioner and Appellee
      v.
D.D., mother,                                      Respondent and Appellant
      and
N.R.D., child; L.H., putative father;
unknown father;                                                  Respondents


                                  No. 20210035

Appeal from the Juvenile Court of Ward County, North Central Judicial
District, the Honorable Connie S. Portscheller, Judicial Referee.

AFFIRMED.

Per Curiam.

Rozanna C. Larson, State’s Attorney, Minot, N.D., for petitioner and appellee.

Katie J. Miller, Minot, N.D., for respondent and appellant.
                        Interest of L.T.D. & N.R.D.
                         Nos. 20210034 & 20210035

Per Curiam.

[¶1] D.D. appeals a juvenile court order terminating her parental rights. We
summarily affirm under N.D.R.App.P. 35.1(a)(4) and (7).

[¶2] A hearing terminating D.D.’s parental rights was held in January 2021.
On the date that the hearing was held, D.D. was incarcerated in the Ward
County Jail, and arrangements had been made to bring her over to the
courthouse to personally appear. D.D. reported that she was not feeling well,
and arrangements were made for her to appear by telephone. D.D. insisted
that she wanted to go back to her cell and did not participate in the hearing.
D.D.’s attorney represented her at the hearing, and the court informed her
attorney that arrangements would be made for D.D. to rejoin the hearing by
telephone if she wished to testify. D.D.’s attorney informed the court that D.D.
did not wish to testify. After explaining that the matter had been pending for
thirteen months and had been continued several times before, the court
proceeded with the hearing.

[¶3] On appeal, D.D. argues that the court abused its discretion by proceeding
with the hearing when she was too ill to participate by telephone and that the
court should have postponed the matter. We summarily affirm under
N.D.R.App.P. 35.1(a)(4) and (7); see In re J.J.T., 2018 ND 165, ¶ 20, 915 N.W.2d
106 (“Parents do not have a constitutional due process right to appear at
proceedings to terminate their parental rights, and their due process rights are
satisfied if they are represented by counsel and have an opportunity to appear
by deposition or other discovery technique.”).

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1